Name: Commission Regulation (EC) No 1562/94 of 30 June 1994 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 166/77 COMMISSION REGULATION (EC) No 1562/94 of 30 June 1994 fixing the premiums to be added to the import levies on cereals, flour and malt referred to in Article 3 of Regulation (EEC) No 1621 /93 to the premiums fixed for the basic cereal ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (% as amended by Regulation (EC) No 3528/93 (*), are used for converting the amount expressed in the currency of third countries and are the basis for calculating the agricultural conversion rates of the Member States' currencies ; whereas the detailed rules for determining and applying the said conversions are laid down in Commission Regu ­ lation (EEC) No 1068/93 (*), as amended by Regulation (EC) No 547/94 (8); Whereas, in order to make it possibile for the levy arran ­ gements to function normally, the representative market rate established during the reference period from 29 June 1994, as regards floating currencies, should be used to calculate the levies ; Whereas it follows from applying all these provisions that the premiums should be as set out in the Annex hereto ; whereas the amount of the premiums should be altered only if application of the abovementioned provisions entails a change of more than 1,00 ECU, HAS ADOPTED THIS REGULATION : Article 1 The premiums to be added to the levies fixed in advance for imports of the products listed in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 shall be as set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 1766/92 of the Council of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 12 (4) thereof, Whereas the scale of premiums to be added to the import levies fixed in advance for cereals must include a premium for the current month and a premium for each subsequent month and covers a period equal to or greater than the period of validity of the licences ; Whereas, pursuant to Article 4 of Commission Regulation (EEC) No 1621 /93 (3), as amended by Regulation (EC) No 795/94 (4), where the cif price for the products listed in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 exceeds the cif forward delivery price for the same cereal, the premium must be fixed at an amount equal to the difference between the two prices ; whereas the cif price is that established in accordance with Article 10 of Regulation (EEC) No 1766/92 ; Whereas this price must be the cif price for shipment during the month preceding the month in which impor ­ tation is expected to take place in the case of imports to be effected during the last two months for which the import licence is valid ; Whereas the premium shall be ECU 0 if the cif price determined on the day on which the premiums are fixed is equal to the cif forward delivery price or exceeds that price by not more than ECU 1 per tonne ; Whereas pursuant to Article 6 of Regulation (EEC) No 1621 /93, a premium is added to the levy fixed in advance for products falling within CN code 1 1 07 ; whereas this premium must be fixed by applying the coefficients Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 155, 26. 6. 1993, p. 36. 0 OJ No L 92, 9. 4. 1994, p. 17. O OJ No L 387, 31 . 12. 1992, p. 1 . (*) OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 108 , 1 . 5. 1993, p. 106. (8) OJ No L 69, 12. 3 . 1994, p. 1 . No L 166/78 Official Journal of the European Communities 1 . 7. 94 ANNEX to the Commission Regulation of 30 June 1994 fixing the premiums to be added to the import levies on cereals, flour and malt A. Cereals and flour (ECU/tonne) CN code Current 7 1st period 8 2nd period 9 3rd period 10 0709 90 60 0 0 0 0 0712 90 19 0 0 0 0 1001 10 00 0 8,78 8,78 8,78 1001 90 91 0 0 0 0 1001 90 99 0 0 0 0 1002 00 00 0 0 0 0 1003 00 10 0 0 0 0 1003 00 90 0 0 0 0 1004 00 00 0 0 0 0 1005 10 90 0 0 0 0 1005 90 00 0 0 0 0 1007 00 90 0 0 0 0 1008 10 00 0 0 0 0 1008 20 00 0 0 0 0 1008 30 00 0 0 0 0 1008 90 90 0 0 0 0 1101 00 00 0 0 0 0 1102 10 00 0 0 0 0 1103 11 10 0 0 0 0 1103 11 90 0 0 0 0 B. Malt (ECU/tonne) CN code Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 1107 10 11 0 0 0 0 0 1107 10 19 0 0 0 0 0 1107 10 91 0 0 0 0 0 1107 10 99 0 0 0 0 0 1107 20 00 0 0 0 0 0